Kane, J. P.
Appeal from a judgment of the County Court of Albany County (Harris, J.), rendered June 8, 1983, upon a verdict convicting defendant of the crimes of rape in the first degree (one count), attempted sodomy in the first degree (two counts) and robbery in the second degree (one count).
Defendant and two other codefendants were tried jointly. The jury returned thé same verdict of guilty as to each defendant. The convictions of the codefendants were previously affirmed upon appeal to this court (see, People v Irving, 107 AD2d 944; People v Allsbrook, 105 AD2d 467, appeal *175dismissed 66 NY2d 613). On this appeal, defendant contends that his guilt was not proven beyond a reasonable doubt and that it was error to impose consecutive sentences under the circumstances of this case. Initially, we observe that the question of the sufficiency of the evidence was addressed on a prior appeal by a jointly tried codefendant and found to sustain the finding of guilt beyond a reasonable doubt (People v Irving, supra; see, People v Allsbrook, supra). We reach the same result in this case as to defendant. In addition, we find no error in the imposition of consecutive sentences for the commission of separate and distinct criminal offenses (see, People v Brathwaite, 63 NY2d 839, 843; People v Irving, supra).
Judgment affirmed. Kane, J. P., Weiss, Yesawich, Jr., Levine and Harvey, JJ., concur.